Citation Nr: 0610941	
Decision Date: 04/17/06    Archive Date: 04/26/06	

DOCKET NO.  00-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
lumbosacral strain. 

2.  Entitlement to an initial (compensable) evaluation for 
gastroesophageal reflux. 

3.  Entitlement to an initial (compensable) evaluation for 
sinusitis with allergic rhinitis. 

4.  Entitlement to an initial (compensable) evaluation for 
chondromalacia patellae, right knee. 

5.  Entitlement to an initial (compensable) evaluation for 
chondromalacia patellae, left knee. 

6.  Entitlement to an initial (compensable) evaluation for 
prostatitis. 

7.  Entitlement to an initial (compensable) evaluation for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During both testimony at a personal hearing in December 2003, 
at page 2, and in a December 2003 signed statement the 
veteran indicated the desire to withdraw his appeal with 
respect to the issues of increased ratings for urticaria, 
psoriasis, and burn scars.  Accordingly, the Board no longer 
has jurisdiction of these issues.  


FINDINGS OF FACT

1.  Prior to September 2003 the veteran's service-connected 
lumbosacral strain had been manifest by range of motion of 
the low back that was described by competent medical evidence 
as excellent and complete and was to at least 80 degrees' 
forward flexion, 35 degrees' extension, 35 degrees' lateral 
bending, bilaterally, and 35 degrees of rotation, bilaterally 
with normal X-rays, normal strength, normal sensory response, 
and no muscle spasm; from September 2003 the veteran's 
service-connected lumbosacral strain has been manifest by 
range of motion of the low back to 90 degrees' forward 
flexion, 30 degrees' extension, 30 degrees' lateral bending, 
bilaterally, and 45 degrees of rotation, bilaterally with 
normal X-rays, normal strength, normal sensory response, and 
no muscle spasm, guarding, or localized tenderness.

2.  Throughout the appeal period the veteran's service-
connected gastroesophageal reflux has been manifest by 
symptoms approximating heartburn and substernal pain, but 
persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain which is productive of considerable 
impairment of health is not shown.

3.  Throughout the appeal period the veteran's service-
connected sinusitis with allergic rhinitis has been manifest 
by complaints of drainage but polyps or greater than 
50 percent obstruction of the nasal passage on either side or 
purulent discharge or crusting are not shown and antibiotics 
have not been required.  

4.  Throughout the appeal period the veteran's service-
connected chondromalacia patellae of the right knee has been 
manifest by range of motion of at least 0 degree's extension 
and 130 degrees' flexion with normal X-ray and no instability 
or subluxation.  

5.  Throughout the appeal period the veteran's service-
connected chondromalacia patellae of the left knee has been 
manifest by range of motion from at least 0 degree's 
extension to 135 degrees' flexion with normal X-ray and no 
instability or subluxation.  

6.  Throughout the appeal period the veteran's service-
connected prostatitis has not been manifest by any symptoms; 
any urinary frequency is secondary to nonservice-connected 
benign prostatic hypertrophy.

7.  Throughout the appeal period the veteran's service-
connected bilateral flat feet have been manifest by moderate 
symptoms with the talus medially displaced over the calcaneus 
and hallux valgus bilaterally with minimal callous formation, 
but there is no marked deformity such as pronation or 
abduction, pain on manipulation and use accentuated, 
indication of swelling on use.   


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) evaluation for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2002), Diagnostic Code 5237 (2005).

2.  The criteria for an initial 10 percent evaluation, but 
not greater, from March 1, 1999, for gastroesophageal reflux 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, Diagnostic 
Code 7346 (prior to and from July 2, 2001) (2005).

3.  The criteria for an initial (compensable) evaluation for 
sinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 6510, 6522 
(2005).

4.  The criteria for an initial (compensable) evaluation for 
chondromalacia patellae of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2005).

5.  The criteria for an initial (compensable) evaluation for 
chondromalacia patellae of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Codes 5003, 5257, 5260, 5261.  

6.  The criteria for an initial (compensable) evaluation for 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.115(a), 4.115(b), Diagnostic Code 7527 (2005).

7.  The criteria for an initial 10 percent evaluation, but 
not greater, from March 1, 1999, for bilateral flat feet have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5276 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, however, the initial unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini, at 120, that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not error in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  The 
veteran was provided VCAA notice by letters dated in May 2003 
and August 2004.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via the above-referenced 
letters as well as the statement of the case and supplemental 
statements of the case, including a September 2005 
supplemental statement of the case which provided him with 
VCAA implementing regulations.  The Pelegrini Court held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
adjudication, the veteran was subsequently provided with VCAA 
notice.  The initial adjudication of the case was prior to 
passage of the VCAA and it would have been impossible to have 
provided the veteran notice prior thereto.  Further, the 
content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The original statement of the case 
together with the supplemental statements of the case, 
including the September 2005 supplemental statement of the 
case containing VCAA implementing regulations, as well as the 
May 2003 and August 2004 letters, advised the veteran of the 
information and evidence that was necessary to substantiate 
his claims as well as what VA would seek to provide and what 
he was expected to provide.  The May 2003 letter contained 
implicit information that the veteran was to submit any 
relevant information and the August 2004 letter contained 
explicit direction that the veteran was to send any relevant 
evidence in his possession.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the veteran.  He has been afforded multiple VA 
examinations and a personal hearing.  The Board finds that 
the evidence is sufficient on which to decide the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  
Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
in the appeal of an initial evaluation they do provide notice 
regarding development of the evidence throughout the appeal 
period.  Because the effective dates assigned in an initial 
evaluation are based on facts found, the effective dates are 
necessarily assigned in accordance with what the evidence 
demonstrates, as was done in this appeal.  The veteran is not 
harmed by failing to remand the instant appeal for the 
purpose of notifying him that effective dates may be assigned 
in accordance with the facts found.  Such notice could not 
provide him with any additional opportunity to present 
relevant evidence because such evidence would be identical to 
evidence which he has already been notified that he should 
identify or submit, i.e., the evidence upon which the 
effective date is determined is the same evidence upon which 
the determination of degree of disability is based.  Further, 
the increases granted herein have been granted for the entire 
appeal period, i.e., the earliest effective date available.  
Accordingly, any error in failing to notify the veteran 
regarding the effective dates is harmless with respect to 
claims which are granted in this decision as well as with 
respect to claims which are denied because of the above 
analysis and because with respect to claims that are denied 
the issue of an effective date is moot.  

II.  Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  

These are initial ratings.  Therefore, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  As 
applicable, such consideration is noted herein.  

Lumbosacral Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing...regulation," but the Board shall 
continue to adjudicate whether a claimant would "receive a 
more favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  Accordingly, 
the veteran's claims will be adjudicated under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 
10 percent rating was provided for slight limitation of 
motion of the lumbar segment of the spine.  Moderate 
limitation of motion warranted a 20 percent evaluation and 
severe limitation of motion warranted a 40 percent rating.  

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  10 percent 
rating required lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
was warranted for severe lumbosacral strain, with a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine. 

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
Forward flexion, 90 degrees; extension, 30 degrees; left and 
right lateroflexion, 30 degrees; and left and right lateral 
rotation, 30 degrees.

There is no competent medical evidence which indicates that 
the veteran experiences any intervertebral disc syndrome or 
any neurological findings.  Therefore, consideration under 
Diagnostic Code 5293 in effect prior to or from September 
2002 or Diagnostic Code 5243 in effect from September 2003 is 
unnecessary because such evaluation is irrelevant.

The reports of March 1999 and June 2002 VA examinations 
reflect that range of motion of the veteran's lumbar spine 
was accomplished in forward flexion to 80 degrees and 
120 degrees, extension was to 35 degrees and 35 degrees, left 
and right lateral bending were to 35 degrees and 40 degrees, 
respectively, and left and right lateral rotation were to 
35 degrees in March 1999.  The March 1999 examinations report 
describes the low back range of motion as excellent and 
complete.  No muscle spasm was noted and the veteran had 
normal sensation and strength.  X-rays of the lumbar spine 
revealed no abnormality.  

Under the rating criteria in effect prior to September 2003, 
the evidence does not demonstrate that the veteran had 
characteristic pain on motion or that he experienced even 
slight limitation of motion of the lumbar spine.  Rather, the 
record indicates that he did not have characteristic pain on 
motion of the lumbar spine and that he had excellent and 
complete range of motion.  Accordingly, a preponderance of 
the evidence is against a compensable evaluation prior to 
September 2003.

The report of an August 2004 VA orthopedic examination 
reflects that the veteran's back appeared normal without 
abnormal curvature and without any spasm.  Range of motion 
was accomplished to 90 degrees' forward flexion, 30 degrees' 
extension, 30 degrees' lateral bending in each direction, and 
45 degrees' rotation in each direction.  Strength and sensory 
response were normal.  The veteran indicated that his back 
pain was constant and mild, but did not interfere with his 
activities of daily living or his job.  X-rays of the 
lumbosacral spine were normal.  There was no muscle spasm, 
guarding, or localized tenderness.  

On the basis of the evidence of record, the veteran does not 
meet the criteria for a compensable evaluation for his 
lumbosacral strain due to the criteria in effect from 
September 2003 because he continues to have forward flexion 
of greater than 60 degrees and the combined range of motion 
of his thoracolumbar spine is greater than 235 degrees.  
Neither is there any evidence indicating that he has muscle 
spasm, guarding, or localized tenderness.  

The Board has considered VA treatment records and private 
treatment records, as well as the veteran's testimony and 
statements in conjunction with the above-reported 
examinations.  None of this additional evidence provides any 
findings which would warrant the award of a compensable 
evaluation under the criteria in effect prior to or from 
September 2003.  All of the evidence indicates that the 
veteran does not experience any neurological symptoms 
relating to his lumbosacral strain.  Therefore, consideration 
of separate evaluations based on neurological findings is not 
warranted.  Accordingly, on the basis of the above analysis a 
preponderance of the evidence is against a compensable 
evaluation for lumbosacral strain prior to or from the change 
in rating criteria in September 2003.  

Gastroesophageal Reflux

The veteran's service-connected gastroesophageal reflux has 
been evaluated under the provisions of Diagnostic Code 7346 
of the Rating Schedule.  The rating criteria for digestive 
systems was changed effective July 2, 2001.  However, 
Diagnostic Code 7346, both prior to and from July 2001, 
provides the same criteria for evaluating a hiatal hernia.  
The veteran's gastroesophageal reflux has been rated by 
analogy under Diagnostic Code 7346.  See 38 C.F.R. § 4.20 
(2005).  

Diagnostic Code 7346 provides that a 10 percent evaluation 
will be assigned where there are two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
evaluation will be assigned where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
record indicates that during the course of the appeal the 
veteran has reported pyrosis (heartburn) and that substernal 
pain or chest pain have been identified as being related to 
the veteran's gastroesophageal reflux.  

The report of a March 1999 VA medical examination reflects 
diagnoses which include gastroesophageal reflux disease that 
was currently not controlled.  The veteran's upper 
gastrointestinal series was normal at that time.  VA 
treatment records, dated in May, July, and September 2000, 
all reflect that the veteran reported stomach pain and 
burning.  A June 2002 VA treatment record reflects that the 
veteran had chest pain that is related to his 
gastroesophageal reflux.  The report of a June 2002 VA 
examination reflects that the veteran regurgitated some 
nocturnally.  

The report of an August 2004 VA examination reflects that the 
veteran had nocturnal pyrosis (heartburn) and substernal pain 
once or twice a week.  

With consideration of the above, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran has two of the symptoms for the 30 percent 
evaluation.  Accordingly, in resolving all doubt in the 
veteran's behalf, a 10 percent evaluation under Diagnostic 
Code 7346 for gastroesophageal reflux is warranted.

However, a preponderance of the evidence is against an 
evaluation greater the 10 percent granted herein for 
gastroesophageal reflux because the veteran does not also 
have dysphagia and regurgitation with substernal or arm or 
shoulder pain that is productive of considerable impairment 
of health.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 10 percent granted 
herein.  

Sinusitis with Allergic Rhinitis

The veteran's service-connected sinusitis with allergic 
rhinitis has been evaluated under the provisions of 
Diagnostic Code 6510 of the Rating Schedule.  Diagnostic 
Code 6510 provides that sinusitis detected by X-ray only will 
be assigned a noncompensable evaluation.  Sinusitis that is 
manifest by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; 3 to 6 nonincapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting will be assigned a 10 percent 
evaluation.

Diagnostic Code 6522 of the Rating Schedule provides that for 
allergic or vasomotor rhinitis a 10 percent evaluation will 
be assigned where there are no polyps but there is greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  Where there are 
polyps a 30 percent evaluation will be assigned.  

The reports of March 1999, June 2002, and August 2004 VA 
examinations all reflect that the greatest obstruction 
observed in the veteran's nasal passages was 25 percent, 
bilaterally.  None of the treatment records or examinations 
reflect that the veteran has ever been prescribed antibiotics 
and they also indicate that he does not have purulent 
discharge or crusting.  The veteran has indicated that he has 
headaches and some obstruction, but in the absence of any 
competent medical evidence indicating that he has greater 
than 25 percent obstruction of the nasal passages or that he 
has purulent discharge or crusting and competent medical 
evidence that he does not have greater than 25 percent 
obstruction or purulent discharge or crusting, the Board 
concludes that a preponderance of the evidence is against an 
initial (compensable) evaluation for sinusitis with allergic 
rhinitis.

Chondromalacia Patellae, Right and Left Knees

The veteran's service-connected chondromalacia of the 
patellae of the right and left knees has been evaluated under 
Diagnostic Codes 5003, 5257, 5260, 5261 of the Rating 
Schedule.  Diagnostic Code 5257 provides that a 10 percent 
evaluation will be assigned for slight recurrent subluxation 
or lateral instability, Diagnostic Code 5260 provides that a 
noncompensable evaluation will be assigned where flexion is 
limited to 60 degrees and a 10 percent evaluation will be 
assigned where flexion is limited to 45 degrees, and 
Diagnostic Code 5261 provides that a noncompensable 
evaluation will be assigned where extension is limited to 
5 degrees and a 10 percent evaluation will be assigned where 
extension is limited to 10 degrees.  Diagnostic Code 5003 
provides that arthritis established by X-ray will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code, but when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint affected by limitation of 
motion.

The reports of March 1999, June 2002, and August 2004 VA 
examinations reflect that the veteran's range of motion of 
the right and left knees was always to 0 degree's extension 
and flexion was recorded as being to at least 130 degrees.  
All of the medical evidence indicates that the veteran does 
not experience any recurrent subluxation or lateral 
instability and X-rays in March 1999, June 2002, and August 
2004, all reflect that the veteran's knees were normal.

On the basis of the above analysis of the evidence of record, 
together with the veteran's testimony, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claims for initial compensable evaluations for chondromalacia 
of the patellae of the right and left knees because a 
preponderance of the evidence indicates that he does not have 
any subluxation or instability and he retains range of motion 
of at least 0 degree's extension to 130 degrees' flexion even 
with consideration of 38 C.F.R. §§ 4.40, 4.45; DeLuca.

Prostatitis

The veteran's service-connected prostatitis has been 
evaluated under the provisions of Diagnostic Code 7527 of the 
Rating Schedule.  Diagnostic Code 7527 provides that prostate 
gland injuries will be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Daytime 
voiding interval between 2 and 3 hours, or; awakening to void 
two times per night warrants a 10 percent evaluation.  
Requiring the wearing of absorbent materials which must be 
changed less than two times per day warrants a 20 percent 
evaluation.

The report of a March 1999 VA examination reflects that there 
was no evidence of ongoing prostatitis and a June 2002 VA 
genitourinary examination indicates that there were no 
significant urinary tract symptoms since questionable 
prostatitis in 1988.  The report of an August 2004 VA 
genitourinary examination indicates that the veteran's 
urinary frequency was secondary to benign prostatic 
hypertrophy and not his history of prostatitis.

The veteran has offered his testimony regarding symptoms he 
believes are related to his prostatitis, but he is not 
qualified to offer a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, all 
of the competent medical evidence indicates that he did not 
experience any symptoms related to his prostatitis throughout 
the appeal period.  All of the competent medical evidence 
associates any symptoms with nonservice-connected disability.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for an initial (compensable) evaluation for 
prostatitis because the preponderance of the evidence is 
against a finding that the veteran currently experiences any 
symptoms that are related to his history of prostatitis.

Flat Feet

The veteran's service-connected bilateral flat feet have been 
evaluated under the provisions of Diagnostic Code 5276 of the 
Rating Schedule.  Under Diagnostic Code 5276 a noncompensable 
evaluation is warranted for mild pes planus where symptoms 
are relieved by built-up shoe or arch support.  A 10 percent 
evaluation is warranted for moderate unilateral or bilateral 
pes planus where the weight-bearing line is over or medial to 
the great toe with inward bowing of the tendo achillis and 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is warranted for bilateral severe flat feet with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  

The report of a March 1999 VA examination reflects that the 
veteran had significant bilateral pes planus.  His talus was 
medially displaced over his calcaneus.  His angle of support 
was 1.5 centimeters medial to the line between his Achilles 
tendon and his great toe.  The diagnoses included bilateral 
pes planus and X-rays of the feet indicated prominent 
bilateral pes planus and mild bilateral hallux valgus.  

The report of June 2002 VA X-rays of the veteran's feet 
reflect that he had mild hallux valgus and low metatarsal 
arch bilaterally. 

The report of an August 2004 VA orthopedic examination 
reflects that the veteran's feet appeared normal except for 
very mild hallux valgus bilaterally.  There was minimal 
callous formation on the lateral aspect of each foot.  The 
Achilles tendons were normal in appearance and alignment.  
There was no abnormal pronation, no tenderness of plantar 
surfaces, no inward displacement or spasm of the Achilles 
tendons, or associated musculature on manipulation.  There 
was no pain on manipulation and no swelling.  The calluses 
were not tender.  The veteran's posture and gait were normal 
with no indication of abnormal weight bearing.  There was no 
indication of abnormal wearing of the bottom of his shoes.  

With consideration of the competent medical evidence of 
record, together with the veteran's testimony, there is 
evidence which describes the veteran's pes planus as mild as 
well as evidence which indicates that there is a shift of the 
weight-bearing line.  All of the evidence indicates that the 
veteran has mild hallux valgus and the competent medical 
evidence indicates that he has some minimal calluses.  On the 
basis of the record the Board concludes that there is 
evidence both for and against the conclusion that symptoms 
related to his bilateral pes planus more nearly approximate 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5276.  In resolving all doubt in the veteran's behalf, a 
10 percent evaluation for bilateral pes planus is warranted.  
However, a preponderance of the evidence is against a higher 
evaluation because there is no objective evidence of marked 
deformity, pain on manipulation and use accentuated, or 
indication of swelling on use.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 
10 percent granted herein for bilateral flat feet. 


ORDER

An initial (compensable) evaluation for lumbosacral strain is 
denied.

An initial 10 percent evaluation, but not greater, from March 
1, 1999, for gastroesophageal reflux is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial (compensable) evaluation for sinusitis with 
allergic rhinitis is denied.

An initial (compensable) evaluation for chondromalacia 
patellae, right knee, is denied.

An initial (compensable) evaluation for chondromalacia 
patellae of the left knee is denied.

An initial (compensable) evaluation for prostatitis is 
denied.

An initial 10 percent evaluation, but not greater, from March 
1, 1999, for bilateral flat feet is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


